When it shall be referred to the master to state an account, he shall, if possible, make his report two months before the ensuing term, and shall give copies thereof to the parties, and the party excepting to the report shall file his exceptions and serve the adverse party with a copy at least a fortnight before the term, and no exceptions shall be allowed of after the commencement of the term but by leave of the Court.
This order was to obviate the inconvenience resulting from the practice of filing exceptions in term-time, and sometimes on the first or second equity day when it was too late for the opposite party to prepare to argue them; and also from the practice of praying time to file exceptions, which was looked upon as a matter to be granted by the Court of course, whereby great delay took place.